THOMAS F. PRISBY, CHAIRMAN CFS Bancorp, Inc. 707 Ridge Road, Munster, Indiana January 29, 2009 FOR IMMEDIATE RELEASE CONTACT: Thomas F. Prisby, Chairman of the Board and Chief Executive Office 219-836-2960 CFS Bancorp, Inc. Announces Financial Results for the Fourth Quarter MUNSTER, IN – January 29, 2009 – CFS Bancorp, Inc. (NASDAQ: CITZ) (the Company), the parent of Citizens Financial Bank (the Bank), today reported a net loss of $9.7 million for the fourth quarter of 2008, or $(0.95) per share, as a result of a $16.9 million provision for losses on loans, a $1.2 million goodwill impairment and a $282,000 other-than-temporary impairment charge related to its investment in Fannie Mae and Freddie Mac preferred stock.These charges in total reduced net income by $11.5 million and reduced diluted earnings per share by $1.11.Net income for the fourth quarter of 2007 totaled $2.0 million with diluted earnings per share of $0.19. For the twelve months ended December 31, 2008, the Company’s net loss was $11.3 million which resulted in a loss per share of $1.10 compared to net income of $7.5 million and diluted earnings per share of $0.69 for the 2007 fiscal year.During 2008, the Company’s financial results were affected by provisions for losses on loans totaling $26.3 million, other-than-temporary impairments on its investments in Fannie Mae and Freddie Mac preferred stock totaling $4.3 million and a goodwill impairment of $1.2 million.Combined, these charges reduced year to date net income by $19.9 million and reduced diluted earnings per share by $1.90. The Company’s results for the fourth quarter of 2008 also included the following: ● risk-based capital ratio of 13.21% remained above the required ratio to be considered well-capitalized of 10.00% and ● gross loans increased $7.7 million or 1.0% from September 30, 2008 primarily due to increases in commercial and industrial loans. Chairman’s Comments “This has been a quarter and year that was heavily influenced by the economy,” said Thomas F. Prisby, Chairman and CEO.“Declining market values and restricted cash flows have affected all segments of the loan portfolio especially our construction and land development portfolio.We have always been diligent in the valuation of our problem assets and the fourth quarter of 2008 was no exception.Based upon new appraisals and discussions with borrowers to obtain current cash flows, we created our own cash analyses and recorded charge-offs on collateral dependent loans or established impairment reserves we believe to be appropriate given current economic conditions.We continue to analyze all segments of our loan portfolio and reduce our existing credit risk by diversifying away from construction and land development loans, hospitality loans, and loan syndications and purchased participations.” CFS Bancorp, Inc. - Page 2 of 11 Mr.
